PER CURIAM: *
Charles Edward Giles received a mandatory life sentence after being found guilty by a jury of distribution of marijuana, distribution of over 5 grams of cocaine base, and possession with intent to distribute over 50 grams of cocaine base. Giles appeals the district court’s denial of his 28 U.S.C. § 2255 motion. The district court granted Giles a certificate of appealability on the issue whether his attorney was ineffective for presenting a defense at trial that is not recognized under the law. The defense presented is recognized. See, e.g., United States v. Moye, 951 F.2d 59, 61 & n. 1 (5th Cir.1992); United States v. Johnston, 685 F.2d 934, 936-37, 940 (5th Cir.1982). Giles thus has not established that his counsel rendered ineffective assistance. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.